     8:18-cr-00218-LSC-SMB Doc # 35 Filed: 12/02/19 Page 1 of 11 - Page ID # 66
                                                                                           FI L ED
                                                                                   U. S. OlSTRICT COUR T
                                                                                 DISTRIC T OF N'~B , ASKA

                                                                                      19DEC-2 PH 4: 23
                          IN THE UNITED STATES DISTRICT F OURT
                              FOR THE DISTRICT OF NEBRASKA                          OFFICE OF T E C

UNITED STATES OF AMERICA,                              )          CASE N0.2: ·. /   z t,(<. ;;)_j g
                                                       )
                 Plaintiff,                            )
                                                       )          PETITION TO ENTER A
                                                       )          PLEA OF GUILTY
        vs.                                            )
                                                       )
                 Defendant                             )
                                                       )

        I,   ;8_ i Cardt)     j) . ~Lt>£                   the defendant inform the judge that I
                                                           ? _... ,
want to ead GUILTY to Count(s) _ _ _ _ _ ____ _ _ _ _ _ _ _ _ _ _ of the
(i 1ctment or superseding indictment or information) and that the following answers are true:


A.      BACKGROUND QUESTIONS:

        1.       How old are you?   - ~:!J~_g_____
        2.       How much education have you had?     $,-,.,,J,.,,ks;     ~,?:c

        3.       Have you ever been under the care of a doctor or in a hospital or institution for
                 drug or alcohol treatment or addiction?                     /
                                                           Yes         No
                 If so, when and where?  - - - - - -- - - - -- - -- - - - - -
        4.       Have you ever been under the care of a doctor or in a hospital for a mental or
                 emotional condition?                           ✓
                                        1                 Yes         No
                 If so, when and where?   l-uJ.z.diy         In qr:;¥/ & (!..ill        Alw..-,tvJl
                                                                                           Hed'II
        5.       If an attorney is now representing you in this

                 a)

                 b)      Have you had enough time to talk with your a
                                                             Yes

                 c)      Have you told your attorney everything ab~ut )your case?
                                                             Yes_V_      No _ _

                 d)      Are you satisfied with the job he or she has do✓e for you?
                                                               Yes    V    No

Revised November 2016
     8:18-cr-00218-LSC-SMB Doc # 35 Filed: 12/02/19 Page 2 of 11 - Page ID # 67




               e)       If you have any objec · ns to the way the attorney has represented you,
                        what are those objections.




        6.     Do you understand the charge(s) against you?
                                                          Yes         V     No


B.      CONSTITUTIONAL RIGHTS - WAIVERS

        The questions in this section are designed to inform you of valuable constitutional rights
        you will give up by pleading guilty.

        7.     Do you understand that you have a right to plead NOT GUILTY to every charge
               filed against you?
                                                          Yes       _:1_
                                                                    No

        8.     Do you understand that, if you plead NOT GUILTY, you have the following
               constitutional rights:

               a)       the right to a speedy and public trial by jury✓
                                                                Yes         No

               b)       the right to an attorney at all stages of the proceedings, and, if you cannot
                        afford to pay an attorney, one will be appointe9 to represent you
                                                                Yes ✓ No

               c)       the right to see and hear all witnesses called to testify against you and the
                        right to cross-examine them                ✓
                                                              Yes _ _ No

               d)       the right to use the court' s subpoena power to compel the attendance of
                        witnesses and the production of other evidenc.1 at trial
                                                             Yes V        No

               e)       the right to take the witness stand or not, as you choose, and that you
                        cannot be required to take the witness stand ✓
                                                              Yes _ _ No

               f)       the right not to testify and the jury cannot tak-y"this as evidence against you
                                                                Yes _ _ No


Revised November 2016                              2
     8:18-cr-00218-LSC-SMB Doc # 35 Filed: 12/02/19 Page 3 of 11 - Page ID # 68




               g)       the right to be presumed innocent until and unless the United States has
                        proven you guilty of the offense beyond a reasonable doubt by the
                        unanimous agreement of all 12 jurors.     ✓
                                                            Yes _ _ No

        9.     Do you understand that, if you plead GUILTY, you will be found guilty of the
               offense without a trial and you will have given up all of the above rights, except
               the right to an attorney?
                                                           Yes _J_ No _ _

        10.    Do you understand that, if you plead GUILTY to a felony offense, you will be
               convicted of a felony? A felony conviction may deprive you of valuable civil
               rights, such as the right to vote, to hold public office, to serve on a jury and to
               possess any kind of firearm.                           ✓
                                                               Yes           No

        11.    Do you understand that if you a~e not a United States citizen, that under
               immigration law, your guil~y 1 a \\ill be considered by immigration officials in
               determining whether you a     e   or\d,that is, removed from the United States?
                                                             Yes - - No - -

        12.    Do you understand that in ni rl; a~ ases involving drug trafficking and in most
               federal felony cases, if you     t U.S. citizen your guilty plea will result in
               your permanent removal fro         nited States?
                                                           Yes        No


C.      SENTENCING - GENERAL

        The questions in this section are designed to assure the judge that you understand aspects
        of the sentencing process.

        Answer question 13 only if you are pleading guilty pursuant to an 1 l(c)(l)(C) agreement.
        Otherwise, move on to question 14:

        13.    Do you understand that the judge may accept or reject your plea agreement? If
               the judge rejects your plea agreement, you may withdraw your guilty plea. If the
               judge accepts your plea agreement, the judge must follow its terms. That is, the
               judge must impose any specific sentence or apply the sentencing range, specific
               Sentencing Guidelines provisions, policy statements, or sentencing factors agreed
               upon by you and the government in the plea agreement. Your sentence will
               follow the terms of the agreement, which may be the same, greater or lesser than
               the sentence you would have received had you pleaded not guilty and had been
               convicted by a jury.
                                                            Yes         No
               If you answered question 13, skip question 14 and proceed to question 15.


Revised November 2016                             3
   8:18-cr-00218-LSC-SMB Doc # 35 Filed: 12/02/19 Page 4 of 11 - Page ID # 69




        14.     Do you realize that:
                a)    if you plead GUILTY, the judge may impose the same punishment as if
                      you had pleaded NOT GUILTY and had been convicted by a j ury?
                                                        Yes ✓ No

                b)       the sentence you will receive is solely a matter for the judge to decide?
                                                                Yes __L__ No

                c)       there is no guarantee your sentence will be within any particular
                         sentencing guideline range?
                                                              Yes _{__ No

        15 .   What are the mandatory minimum and maximum punishments required by law for
               t h e offiense or o ffienses towhi Ch you are p 1ead.mg gm·1lty ?.
                 Count         Imprisonment            Fine               Supervised      Special
                                                                           Release       Assessment
                            min            max   min          max       min       max
                /[,       [)                      /1     -::}.ClJJIJO           ~ ~     'G )IJ'i
                 -         -           t::J.HL
                                      .,    "     -




        16.    Do you understand that probation is generally not available if there is a mandatory
               minimum penalty?                                    /
                                                           Yes _L_ No

        17.    Will you be forfeiting any property to the United States as a result of your guilty
               plea?
                                                            Yes          No ✓

        18.    Do you realize that, if you plead GUILTY, the judge may require you to make
               restitution to any victim of the offense?
                                                           Yes ✓ No

        19.    Do you understand that, if you are convicted of any offense consisting of
               possession or distribution of controlled substances, you may be ineligible for any
               and all federal benefits?                           ✓
                                                             Yes _ _ No




Revised November 20 16                             4
     8:18-cr-00218-LSC-SMB Doc # 35 Filed: 12/02/19 Page 5 of 11 - Page ID # 70




        20.    Do you realize that the judge must require you to pay on each count to which you
               are convicted a special assessment as follows: each felony count $100; each
               misdemeanor count $5 to $25?                       /
                                                            Yes _ _ No

        21.    If you are on probation, parole or supervised release from any court, do you know
               that by pleading GUILTY here your probation, parole or supervised release may
               be revoked and you may be required to serve time in that case in addition to any
               sentence imposed upon you in this case?            ✓
                                                             Yes _ _ No

        22.    The presentence report is instrumental in determining appropriate sentencing
               decisions, risk classification in the Bureau of Prisons, and identifying strategies
               that will provide you with the greatest opportunity for success. Full participation
               in the presentence process, including an interview, is your opportunity to provide
               a detailed account of your background and any other factors that could have an
               impact on your success. The U.S. Probation Office believes your failure to fully
               participate in the presentence investigation may limit sentencing options,
               programming availability, and other aspects of supervision. Have you discussed
               this with your attorney?

                                                             Yes _L__    No


D.             ADVISORY SENTENCING GUIDELINES

        You will be sentenced by the judge after consideration of the advisory federal sentencing
        guidelines and other important pertinent factors. It is important that you understand
        certain consequences of these guidelines.

        23.    Have you spoken in detail with your attorney about the advisory sentencing
               guidelines?                                      /
                                                           Yes         No

        24.    Have you thoroughly discussed with your attorney the sentencing table and the
               concepts of "offense level" and "criminal history"? /
                                                            Yes_·_ No

        25.    Do you understand that there are numerous factors that may increase your
               sentence under the advisory sentencing guidelines? ✓
                                                           Yes _ _ No

        26.    Do you understand that the judge is required to take into account all conduct,
               circumstances, and injuries associated with your criminal conduct, whether or not
               this conduct is charged by the government in the crime to which you are pleading
               guilty? Thus, under the advisory sentencing guidelines, the judge will consider


Revised November 2016                           5
     8:18-cr-00218-LSC-SMB Doc # 35 Filed: 12/02/19 Page 6 of 11 - Page ID # 71




               all relevant conduct at the time of sentencing, even if you are pleading guilty to
               less than all counts in the indictment.              /
                                                             Yes          No

        27.    Do you understand that parole has been abolished in the federal system? Thus, if
               you are sentenced to a term of imprisonment, you will serve that term, less no
               more than 54 days per year you earn for good conduct. There is no good conduct
               time awarded on sentences of less than one year and o~ day.
                                                             Yes_V_ No _ _
        28.    Do you understand that, if you are sentenced to a term of imprisonment, the j udge
               will typically impose a period of supervised release to follow your release from
               imprisonment?
                                                             Yes _ L No- - -

        29.    Do you understand that during any period of supervised release your activities
               will be limited by conditions set by the judge and that violation of any of those
               conditions may result in the judge's revoking the term of supervised release,
               requiring you to serve in prison all or part of the term of supervised release
               without credit for time previously served on post-release supervision, and
               imposing another term of supervised release?         i   /



                                                           Yes_✓  _ lNo_ _

E.             VOLUNTARY          ATURE OF PLEA

        30.    Are your plea of GUILTY and the waivers of your rights made voluntarily and
               completely of your own choice, free of any force or ~eats from anyone?
                                                           Yes_V __ No

        31.    a)      Has any plea agreement been made by you with anyone which causes you
               to plead GUILTY?
                                                         Yes ✓ No

               b)       Are all the terms of the plea agreement includy d in the written agreement?
                                                             Yes f\/       No


               c)       Do you understand that the judge may reject the agreement, if the j udge
                        finds that the plea agreement is not in the interest of justice?
                                                               Yes _L_ No _ _

        32.    Has anyone made any promise that causes you to plead GUILTY, aside from the
               promises, made in your plea agreement?
                                                        Yes        No ✓
        33.    Has any officer, attorney or agent of any branch of the government (federal, state
               or local) promised, suggested or predicted that you will receive a lighter sentence,
               or probation, or any other form of leniency if you plead GUILTY?

Revised November 2016                            6
     8:18-cr-00218-LSC-SMB Doc # 35 Filed: 12/02/19 Page 7 of 11 - Page ID # 72




                                                              Yes         No L_
        34.     Has the judge suggested what your actual sentence will be? /
                                                            Yes         No -     -

        35.     Are you under the influence of any kind of alcohol, medicine or drug that is, in the
                least way, interfering with your ability to think clearly and understand exactly
                what you are doing in answering these questions?
                                                             Yes          No ✓
        36.     Are you pleading GUILTY for any reason other than the fact thayyou are guilty
                                                         Yes _ _ No ~

        37.     Is there any other information or advice that you want before y~     nter a plea?
                                                              Yes _ _ No .


F.              CONCLUSION I FACTUAL BASIS

        38.     Has your attorney gone over all of these questions aI1j'l your answers to them?
                                                             Yes_V_         No _ _

        39.     Do you understand all of these questions?
                                                             Yes L        No

                         If not, which questions don't you understand?




        40.     Are you GUILTY?
                                                             Yes    /    No

        41.     What acts did you do that cause you to think you are guilty of the charge(s) to
                which you want to plead GUILTY?




                                                       fi      ~ ,u::h'lbs,


Revi sed November 2016                            7
   8:18-cr-00218-LSC-SMB Doc # 35 Filed: 12/02/19 Page 8 of 11 - Page ID # 73




       42.     Limited English proficient defendants must answer the following question:
               This petition and the other documents referred to in the petition including any
               written plea agreement were read to me in my native language by an interpreter.
               The interpreter also interpreted all questions and answers between me and my
               attorney in completing the above documents. I understood the interpretation of
               the above documents and of the questions and answers between me and my
               attorney. Is this true?

                                                         Yes          No

                                                               Nt,Wrbt..e..
                                               _>
Signed in the presence of my attorney this __/ ____ day of J.,o i q




Revised November 2016                              8
   8:18-cr-00218-LSC-SMB Doc # 35 Filed: 12/02/19 Page 9 of 11 - Page ID # 74




                           CERTIFICATE OF DEFENSE ATTORNEY


               I, as attorney for the defendant, hereby certify that:

               1.      I have read and fully explained to the defendant the allegations contained
               in the indictment or information in this case.

               2.     The plea of guilty offered by the defendant to count(s)     /     accords
               with my understanding of the facts the defendant has related to me, is consistent
               with my advice to the defendant, and in my opinion is voluntarily and
               understandingly made.

               3.      I assure the court that I have advised the defendant about the sentencing
               procedures under the advisory sentencing guidelines and 18 U.S .C. Section
               3553(a) and have explained to the defendant the potential consequences of a plea
               of guilty in light of the matters set out in section D of this petition.

                Signed by me in the presence of the defendant a~         er full discussion of the
contents of this petition to enter a plea of guilty, this _/_2_ day of   ~             ~Ir .




Revised November 2016                             9
  8:18-cr-00218-LSC-SMB Doc # 35 Filed: 12/02/19 Page 10 of 11 - Page ID # 75




       CERTIFICATE OF PROSECUTING ATTORNEY


               I, as attorney for the government, hereby certify that:

               I have reviewed this petition to enter a plea of guilty and in my judgment,
acceptance of the defendant's plea(s) of guilty to the charge(s) in question will not undermine the
statutory purposes of sentencing.

               Signed by me thisi2J1" day o f ~                      ,...2tJ/q .
                                                                         . f   u,}i;
                                                             Attorney for the Go




Revised November 2016
  8:18-cr-00218-LSC-SMB Doc # 35 Filed: 12/02/19 Page 11 of 11 - Page ID # 76




       DECLARATION OF INTERPRETER


                I, _ _ _ _ _ _ _ __ _ _ _ _ __ _ _ _ _ _ _ _ _ _ , have served
as interpreter in_ _ _ _ _ (language) for the defendant in this matter, and:

               1.      I sight translated for the defendant, or interpreted between the defense
               attorney and the defendant, the following: (X all which apply)
                               Indictment
                               Waiver of indictment
                               Information
                               Petition to enter a plea of guilty
                                Plea agreement
                               Other

               2.      I, sight translated the above documents for the defendant in the presence of
               the attorney on the following occasions: (Insert all dates applicable) - - -




               3.      During the session (s) set forth above, I interpreted the remarks of the
               defendant' s attorney to the defendant, the responses of the defendant to the
               attorney, all the questions the defendant asked and all the responses from the
               attorney.

               4.     The defendant's answers are consistent with the questions asked by the
               defendant' s attorney.

               5.      I am proficient m the _ _ _ _ _ _ (language understood by the
               defendant) and English languages and I am able to accurately sight translate
               written matters and interpret oral conversation in the aforementioned languages.

               I declare under penalty of perjury that the foregoing is true and correct. Executed
on this _ _   day of _ __ _ _ __


                                                            Interpreter




Revised November 2016                          11
